Exhibit 10.01

 

LOAN AGREEMENT

 

This LOAN AGREEMENT (“Agreement”) is made and entered into as of November 4,
2002, by and between ZAMBA CORPORATION and ENTRX CORPORATION.

 

RECITALS:

 

FIRST:                   Borrower and Lender have agreed to an arrangement
whereby Lender will extend to Borrower a loan of up to $2,500,000 (the “Loan”),
the proceeds of which are to be advanced in three stages; and

 

SECOND:             Lender and Borrower have agreed to such Loan, subject to the
terms and upon the conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.1           Definitions.  As used herein, in each exhibit or schedule hereto
and in each other Loan Document (unless otherwise expressly defined therein),
the following terms shall have the following respective meanings (such terms to
be equally applicable to both the singular and plural forms of the terms
defined):

 

“Advances” shall mean, collectively, the First, Second and Third Advances, with
such advances being respectively defined as set forth in Section 3.1.1 hereof.

 

“Agreement” means this Loan Agreement by and between Borrower and Lender, as the
same may be amended, modified or restated from time to time hereafter.

 

“Borrower” means Zamba Corporation, a Delaware corporation.

 

“Business Day” means a day on which Lender is open for the normal transaction of
business in Minnesota.

 

“Collateral” shall mean up to 833,333 shares of NextNet Series A Preferred Stock
which are owned by Borrower and which are more fully described in the Pledge
Agreement.

 

“Conversion Securities” means, as applicable, the shares of Borrower’s common
stock issuable upon conversion of the Note, or (ii) shares of NextNet Series A
Preferred Stock which are owned by Borrower and which are issuable upon
conversion of the Note.

 

1

--------------------------------------------------------------------------------


 

“Default” means the occurrence of any event which with the giving of notice
and/or the lapse of any applicable grace period would constitute an Event of
Default hereunder.

 

“Disclosure Materials” shall have the meaning set forth in Section 4.2 hereof.

 

“Event of Default” means the occurrence of an event as described in Article IX
of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means accounting principles generally accepted in the United States
consistently applied and maintained throughout the period indicated, except for
changes mandated by the Financial Accounting Standard Board or similar
accounting authority of comparable standing.

 

“Lender” means Entrx Corporation, a Delaware corporation.

 

“Loan Documents” means this Agreement, the Note and the Pledge Agreement as the
same may be amended, modified or restated from time to time.

 

“Material Adverse Occurrence” means any occurrence, state of facts, change,
development, effect, condition, circumstance or failure of performance, whether
or not insured against, of whatsoever nature (including, without limitation, any
adverse determination in any litigation, arbitration or governmental
investigation or proceeding) which Lender determines in its sole reasonable
discretion, has, will or could reasonably be expected to materially adversely
affect the business, assets, financial condition or results of operations of
Borrower or NextNet as applicable, or materially impair the ability of Borrower
to perform its obligations under this Agreement or any instrument executed
pursuant hereto.

 

“Maturity Date” means March 31, 2003.

 

“NextNet” means NextNet Wireless, Inc., a Delaware corporation.

 

“Note” means that certain Secured Convertible Promissory Note, dated of even
date herewith, made payable to Lender’s order by Borrower, in the original
principal amount of $2,500,000, as the same may be amended, restated or extended
from time to time hereafter.

 

“Option” shall mean Borrower’s option to purchase up to 250,000 shares of
NextNet Series A Preferred Stock owned by Lender in accordance with the
provisions of Section 3.3 hereof.

 

“Pledge Agreement” means that certain Escrow Pledge Security Agreement, dated of
even date herewith, by and among Borrower, Lender and Wells Fargo Bank
Minnesota, N.A., as collateral agent (“Collateral Agent”).

 

2

--------------------------------------------------------------------------------


 

“Security Interest” means any security interest, pledge, lien, hypothecation or
other encumbrance now or hereafter granted to Lender by Borrower.

 

1.2           Accounting Terms and Calculations.  All accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with GAAP.  To the extent any change in GAAP after the date
hereof affects any computation or determination required to be made pursuant to
this Agreement, such computation or determination shall be made as if such
change in GAAP had not occurred unless Borrower and Lender agree in writing on
an adjustment to such computation or determination to account for such change in
GAAP.

 

1.3           Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”

 

1.4           Other Definitional Terms.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, section, schedule, exhibit and like references are to this Agreement
unless otherwise clearly requires, and “or” has the inclusive meaning
represented by the phrase “and/or.”  The singular includes the plural and the
singular.

 

ARTICLE II

DOCUMENTS DELIVERED HEREWITH

 

This Agreement shall include the following documents, all of which shall be
attached hereto and incorporated herein by this reference:

 

(a)           The Note, appropriately completed and duly executed by Borrower.

 

(b)           The Pledge Agreement, duly executed by Borrower and with the
Collateral, with duly executed assignments separate from certificates, delivered
to the Collateral Agent designated therein.

 

Delivery of the forgoing executed documents to Lender and the Collateral to the
Collateral Agent with duly executed Assignments Separate From Certificates for
all of the Collateral is an express condition to Lender’s obligations herein.

 

ARTICLE III

COMMITMENT OF LENDER

 

3.1           Loan.

 

3.1.1        Loan.  Subject to the terms and conditions of this Agreement,
Lender agrees to make a loan to Borrower of up to $2,500,000, to be advanced in
stages with the initial advance (“First Advance”) of $1,000,000.00 to be made on
the later of (i) the date hereof or (ii) the date on which the conditions in
Article II are satisfied and all restrictions or conditions, including but not
limited to any right of first refusal, for transfer or conveyance to Lender of
the Collateral or shares reserved for the Option are waived,

 

3

--------------------------------------------------------------------------------


 

removed or satisfied; the second advance (“Second Advance”) of $750,000.00 to be
made no later than December 15, 2002, subject to the satisfaction of the
requirements set forth in Section 3.1.2 hereof; and the third advance (“Third
Advance”) of $750,000.00 to be made no later than February 15, 2003, subject to
the satisfaction of the requirements set forth in Section 3.1.3 hereof.

 

3.1.2        Second Advance Borrowing Procedure.  Lender shall be obligated to
advance to Borrower, and Borrower shall be obligated to borrow from Lender, the
Second Advance on December 15, 2002, provided all of the following conditions
are satisfied: (i) Borrower has provided to Lender written evidence satisfactory
to Lender that Borrower’s loss from operations (which shall be determined in a
manner consistent with Borrower’s presentation of such number in its Quarterly
Report on Form 10-Q for Borrower’s fiscal quarter ended June 30, 2002) for the
period from October 1, 2002 through November 30, 2002 is no greater than
$515,000;  (ii) no Material Adverse Occurrence exists or has occurred; (iii)
each and every representation, warranty and covenant made by Borrower herein was
true on the date made and remains true as of the date of the Second Advance; and
(iv) no event has occurred which constitutes, or with the passage of time or
giving of notice would constitute, an Event of Default by Borrower  herein.
Lender may in its discretion waive the failure of any condition stated above and
provide the Second Advance.

 

3.1.3        Third Advance Borrowing Procedure.  Lender shall be obligated to
advance to Borrower, and Borrower shall be obligated to borrow from Lender, the
Third Advance on February 15, 2003, provided all of the following conditions are
satisfied: (i) Borrower has provided to Lender written evidence satisfactory to
Lender that  Borrower’s loss from operations (which shall be determined in a
manner consistent with Borrower’s presentation of such number in its Quarterly
Report on Form 10-Q for Borrower’s fiscal quarter ended June 30, 2002) for the
period from October 1, 2002 through January 31, 2003 is no greater than
$807,000; (ii) no Material Adverse Occurrence exists or has occurred; and (iii)
each and every representation, warranty and covenant made by Borrower herein was
true on the date made and remains true as of the date of the Third Advance; and
(iv) no event has occurred which constitutes, or with the passage of time or
giving of notice would constitute, an Event of Default by Borrower  herein. To
the extent that Borrower does not satisfy the conditions set forth in Section
3.1.2 above to Lender making the Second Advance, but satisfies the conditions
set forth in this Section 3.1.3 to Lender making the Third Advance, the amount
advanced by Lender in connection with the Third Advance shall include the amount
not previously advanced by Lender in connection with the Second Advance.  Lender
may in its discretion waive the failure of any condition stated above and
provide the Third Advance. 

 

3.1.4        Borrower Remedies.  In the event of Lender’s breach of its
obligation to make the First Advance on the date required pursuant to section
3.1.1, or the Second Advance or the Third Advance within ten (10) days of when
required (if required) herein,(i) the Option shall be terminated, after which
date the Option shall be of no further force or effect, (ii) interest shall
cease to accrue or be payable on any amount outstanding under the Note, (iii)
Lender shall forfeit all its rights to convert any amounts then outstanding
under the Note into Borrower’s common stock, and (iv) any amounts then
outstanding under the Note shall automatically convert into a pro rata amount of
shares of the NextNet Series A Preferred Stock at a price of $6.00 per share (or
$2.00 per

 

4

--------------------------------------------------------------------------------


 

common share equivalent) pursuant to Article VI herein.  Further, Lender
acknowledges that upon any such occurrence, Borrower shall be automatically free
of its obligations to (x) keep the Collateral, other than Collateral then
subject to conversion under Sections 3.1.2, 3.1.3, 6.1.1 or otherwise for
Advances made and outstanding, free from any encumbrances, (y) keep reserved a
sufficient number of shares of its NextNet Series A Preferred Stock for issuance
pursuant to Lender’s exercise of the Option, or (z) keep reserved a sufficient
number of shares of its common stock for issuance upon any conversion of the
Note.  Lender further agrees to execute any and all documents requested by
Borrower evidencing the loss of its rights set forth in (i), (ii), (iii) and
(iv) above. The remedies set forth in this Section 3.1.4 are the sole and
exclusive remedies available for an Event of Default by Lender or any other
breach by Lender of this Loan Agreement, including Lender’s breach of any
obligation to make an Advance to Borrower.  Lender shall have no liability to
Borrower or any third party for direct or consequential damages that may arise
or occur as a result of any breach of this Agreement by Lender, including any
failure to make the First Advance, Second Advance or Third Advance hereunder, it
being the express agreement of the parties hereto that the remedies set forth in
this paragraph are the exclusive remedies for any breach by Lender.

 

3.1.5        Interest.  The outstanding principal balance of the Note shall bear
interest as provided therein through the Maturity Date.  Interest accrued on
Advances made under the Note through the last day of each calendar month shall
be payable on the fifteenth day of the next succeeding calendar month, as more
fully set forth in the Note.  Interest shall cease to accrue following the
Maturity Date.

 

3.1.6        Repayment of Principal.  Subject to the provisions elsewhere set
forth herein, the outstanding unpaid principal balance of the Note shall be
convertible in full on March 31, 2003.

 

3.2           General Terms

 

3.2.1        Computations.  Interest on the Note shall be computed utilizing the
actual number of days elapsed in a year of 360 days.

 

3.2.2        Time and Method of Payments.  All payments and prepayments by
Borrower on the Note shall be made in immediately available funds to Lender at
its office in Minneapolis, Minnesota, not later than 2:00 p.m. (Minnesota time)
on the day such payment is due.  Funds received after such hour shall be deemed
to have been received by Lender on the next Business Day.

 

3.2.3        Persons Authorized to Request Advances.  Until otherwise directed
in writing by an Authorized Person, Borrower hereby authorizes Lender, upon
receipt of written instructions from any one of the Authorized Persons, to make
the Second and Third Advances against the Note in the amounts and on the dates
designated by such Authorized Persons.  The list of Authorized Persons may be
changed at any time upon written notice to Lender.  Lender may assume, and act
upon the assumption, that any person giving Lender instructions hereunder is the
person he or she purports to be.

 

3.3           Option.  Subject to the provisions of Section 3.1.4, Lender shall
have the option (the “Option”), but not the obligation, to purchase from
Borrower up to an additional 250,000 shares

 

5

--------------------------------------------------------------------------------


 

of Borrower’s shares of NextNet Series A Preferred Stock at a price of $6.00 per
share.  Subject to the provisions of Section 3.1.4, the parties agree and
acknowledge that this Option will automatically expire on April 15, 2003 (the
“Expiration Date”). Lender may exercise the Option in the partial amount of
$300,000 for 50,000 shares of Borrower’s shares of NextNet Series A Preferred
Stock at a price of $6.00 per share ($2.00 per common share equivalent) at any
time on or before the Expiration Date (the “Partial Exercise”).  If Lender
timely exercises the Partial Exercise, the Option for the remaining shares shall
be extended to 5:00 p.m. (Minneapolis time) on July 15, 2003.  To the extent
that Lender exercises this Option or exercises the Partial Exercise, the parties
agree to take reasonable steps to cause a closing on the sale of any such shares
to occur at a mutually convenient time and place and to deliver such additional
documents in connection therewith as shall be, in good faith, reasonably
requested by each party.

 

3.4           Representation on Borrower’s Board of Directors.  Upon provision
of the First Advance, Lender shall have the right to appoint one (1)
representative to be a member of the Board of Directors of Borrower.

 

ARTICLE IV

BORROWER REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Loan Agreement and to make the Advances,
Borrower hereby represents and warrants to Lender that:

 

4.1           Corporate Existence.  Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has the requisite power and authority to own its property and to transact the
business in which it is now engaged, and is duly qualified as a foreign
corporation and is in the good standing to do business in the State of Minnesota
and every other jurisdiction in which the nature of its business or properties
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Occurrence on Borrower.

 

4.2           Disclosure.  In connection with the purchase of the Note by
Lender, Borrower has provided Lender with copies the following documents:  (i)
this Agreement, including the form of Note; (ii) Borrower’s unaudited financial
statements as of September 30, 2002, are as to be included in Borrower’s next
Form 10-Q in accordance with GAAP on a method consistent with its previous Form
10-K; (ii) Borrower’s Annual Report on Form 10-K for Borrower’s fiscal year
ended December 31, 2001 (the “10-K”); and (iv) copies of all reports and other
documents filed by Borrower with the U.S. Securities and Exchange Commission
since April 1, 2002, the date on which Borrower filed the 10-K (all such
materials being collectively referred to herein as the “Disclosure Materials”). 
For the purposes hereof, if any such Disclosure Materials are available on the
Securities and Exchange Commission’s EDGAR database or on Borrower’s website
located at www.zambasolutions.com, all such materials shall be deemed to be
provided to Lender for the purposes hereof.

 

4.3           Corporate Power and Authority.  Borrower has full corporate power,
right and authority to execute and deliver the Loan Documents, to borrow the
funds herein provided for, and to perform and observe each and all of the
matters and things provided for in said Loan Documents.  The execution and
delivery of the Loan Documents and the performance or observance of the terms
thereof have been duly authorized by all necessary Borrower Board of Directors
action and do not contravene or violate any provision of law or any charter or
bylaw

 

6

--------------------------------------------------------------------------------


 

provision or any covenant, indenture or agreement of or binding upon Borrower,
nor require the consent or approval of, or registration, filing or declaration
with, any governmental entity or agency thereof. This Agreement and each of the
other Loan Documents, are the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to bankruptcy, insolvency, reorganization, moratorium or similar laws at
the time in effect affecting the enforceability of rights of creditors
generally.

 

4.4           Liens.  Subject to the conditions and restrictions described in
Section 5.7, Borrower has good and marketable title to the Collateral, which is
not subject to any mortgage, pledge, title retention lien, restriction,
condition or other lien, encumbrance or security interest of any kind.

 

4.5           Accuracy of Information.  All Disclosure Information heretofore or
contemporaneously furnished by or on behalf of Borrower to Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all other such factual information hereafter furnished by or on behalf
of Borrower to Lender will be, true and accurate in every material respect on
the date as of which such information is dated or certified and not be
incomplete by omitting to state any material fact necessary to make such
information not misleading on such date. If any Disclosure Information provided
to Lender becomes untrue or inaccurate at any time prior to the time of any
Advance to be made hereunder, Borrower shall promptly (and in any event prior to
any future Advance) inform Lender in writing of all information that has become
untrue or inaccurate.

 

4.6           Consents, etc.  No consent, approval, authorization of, or
registration, declaration or filing with any governmental authority is required
on the part of Borrower or Nextnet, or if consent, approval, authorization of,
or registration, declaration or filing with any governmental authority is
required, such consent, approval, authorization of, or registration, declaration
or filing has been obtained and provided,  in connection with the execution and
delivery of this Agreement or the other Loan Documents or the performance of or
compliance with the terms, provisions and conditions hereof, other than those
which may be required under the Securities Act of 1933, as amended, or the
Exchange Act.

 

4.7           Licenses, Permits, Etc.  Borrower owns or possesses all licenses
and permits as are necessary to enable Borrower to conduct it’s business as
presently being conducted and as proposed to be conducted, except for such
conflicts which could not materially and adversely affect the business,
properties, operation or condition, financial or otherwise of Borrower.

 

4.8           Litigation.  Except as set forth in Disclosure Schedule 4.8, there
are no suits, actions or proceedings pending, or, to the knowledge of Borrower,
threatened against or affecting the Borrower, which, assert or may assert claims
exceeding in the aggregate $150,000.

 

4.9           Absence of Default.  Except as set forth in Disclosure Schedule
4.9,  Borrower to the best of Borrower’s knowledge is not in default of a
material provision under any material agreement, instrument, decree or order to
which it is a party or to which it or its property is bound or affected.

 

4.10         NextNet Series A Preferred Stock Conversion Rights.  Each share of
Series A Preferred Stock is convertible without cost at any time at the option
of the holder thereof into three shares of the NextNet’s Common Stock Borrower
is currently the registered owner of

 

7

--------------------------------------------------------------------------------


 

approximately 1,300,834 shares of NextNet Series A Preferred Stock. The
registration rights described in Section 1 and the right of first offer
described in Section 2.6 of that Amended and Restated Investors’ Rights
Agreement dated July 10, 2000, are appurtenant to the NextNet Series A Preferred
Shares and are automatically assigned and transferred with such Shares subject
to the conditions stated in the Amended and Restated Investor’s Rights
Agreement.

 

That Second Amended and Restated Certificate of Incorporation of NextNet
Wireless, Inc, dated July 7, 2000, a copy of which has been provided by Borrower
to Lender, is the current Certificate of Incorporation of NextNet Wireless, Inc.
and there have been no amendments or modifications to said Certificate.

 

4.11         No Restrictions on Transferability of Collateral.  There is no
condition, restriction, rights of first refusal, prior option or condition which
would in any way limit, delay or condition the transfer, assignment or
conveyance of all or part of the Collateral to Lender upon any event of
conversion of Advances to Series A Preferred Stock under this Agreement, or if
any such condition, restriction, right of first refusal, option or condition
does exist, Borrower has obtained any waiver or termination necessary to permit
conversion of Advances to Series A Preferred Stock under this Agreement free of
any condition, restriction, right of first refusal, prior option or condition.

 

4.12         Reservation of Conversion Securities.  Subject to the provisions of
Section 3.1.4 above and Section 5.4 below, the shares of the Company’s common
stock issuable upon conversion of the Note will, at all times while the Note
remains outstanding and unpaid, be reserved for issuance and, when issued and
delivered in accordance with the terms thereof, will be duly authorized, validly
issued, fully paid and non-assessable and shall be free of any pledges, liens,
encumbrances and restrictions. Borrower shall reserve for Lender an aggregate of
1,083,333 shares of its NextNet Series A Preferred Stock to fulfill its
obligations hereunder, including, but not limited to, the issuance of the
Conversion Securities and the issuance of shares upon exercise of the Option.

 

4.13         No Event of Default by Borrower.  No condition, event or occurrence
exists which with the passage of time or giving of notice would constitute an 
Event of Default by Borrower pursuant to Section 9.1 of this Agreement.

 

ARTICLE V

LENDER REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

To induce Borrower to enter into this Loan Agreement and to accept the Advances,
Lender hereby represents and warrants to Borrower that:

 

5.1           Corporate Existence.  Lender is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has the requisite power and authority to own its property and to transact the
business in which it is now engaged.

 

5.2           Corporate Power and Authority.  Lender has full corporate power,
right and authority to execute and deliver the Loan Documents, to loan the funds
herein provided for, and to perform and observe each and all of the matters and
things provided for in said Loan Documents.  Lender was not organized for the
purpose of purchasing the Note or making an investment in the Conversion
Securities.  The execution and delivery of the Loan Documents and

 

8

--------------------------------------------------------------------------------


 

the performance or observance of the terms thereof have been duly authorized by
all necessary Lender Board of Directors action and do not contravene or violate
any provision of law or any charter or bylaw provision or any covenant,
indenture or agreement of or binding upon Lender.

 

5.3           Validity of Obligations.  This Agreement and each of the other
Loan Documents, are the legal, valid and binding obligation of Lender
enforceable against Lender in accordance with their respective terms, subject
only to bankruptcy, insolvency, reorganization, moratorium or similar laws at
the time in effect affecting the enforceability of rights of creditors
generally.

 

5.4           Investment Intent.  The Note being entered into by Lender is being
purchased for investment for its own account and not with the view to, or for
resale in connection with, any distribution or public offering thereof.  Lender
understands that neither the Note nor any Conversion Securities issuable upon
conversion thereof have been registered under the Act or any state securities
laws by reason of their contemplated issuance in transactions exempt from the
registration requirements of the Act and applicable state securities laws, and
that the reliance of Borrower upon these exemptions is predicated in part upon
this representation by Lender.  Lender further acknowledges that the Note, and
the Conversion Securities issuable upon conversion thereof, may not be
transferred or resold without (i) registration under the Act and any applicable
state securities laws, or (ii) an exemption from the requirements of the Act and
applicable state securities laws. Lender acknowledges that any conversion by it
of the Note into Conversion Securities involves a highly speculative investment
and a high degree of risk.  Lender acknowledges that it may not ever be able to
resell any of the Conversion Securities into which the Note may be converted,
whether at the applicable conversion price or otherwise.  Neither Borrower nor
NextNet has any obligation to register any of the Conversion Securities for
resale under the Act or any applicable state securities laws, or to take any
other action which would facilitate the availability of federal or state
registration exemptions in connection with any resale of such shares.

 

5.5           Residence, Qualification as an Accredited Investor, etc.  Lender’s
principal place of business is at the address set forth in Section 10.3 hereof. 
Lender is an “accredited investor,” as that term is defined in Section 501(a) of
the rules and regulations promulgated under the Act.  In connection with its
purchase of the Note, Lender acknowledges that it has made an independent due
diligence investigation of Borrower and that Borrower has made available to
Lender at a reasonable time prior to the execution of this Agreement the
opportunity to ask questions and receive answers concerning the business and
affairs of Lender and the terms and conditions of the sale of the Note
contemplated by this Agreement and to obtain any additional information (other
than the Disclosure Materials which Lender possesses or can acquire without
unreasonable effort or expense) as may be necessary to verify the accuracy of
information furnished to Lender.  Lender (a) is able to bear the loss of its
entire investment in the Note without any material adverse effect on its
business, operations or prospects, (b) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment to be made by it pursuant to this Agreement, (c)
realizes that Borrower has a significant need for additional financing and
without such additional financing may be unable to continue operations or repay
the Note when due, (d) realizes that an investment in Borrower is highly
speculative and subject to significant risks including, without limitation,
those risks identified in the Disclosure Materials, and (e) acknowledges that it
has made its own independent investigation of Borrower’s business and properties
and that its decision to purchase the Note was not based upon its reliance on
any information which may been provided by

 

9

--------------------------------------------------------------------------------


 

Borrower, other than the Disclosure Materials, including, but not limited to,
Borrower’s officers, directors, employees, agents and other representatives.

 

5.6           NextNet’s Business.  Lender has been provided with or given access
to such information concerning NextNet, including, but not limited to, its
business, financial condition and prospects (collectively, “NextNet’s
Business”), as Lender has requested and/or deems necessary and has utilized such
information to Lender’s satisfaction for the purpose of agreeing to enter into
the Note.  Lender hereby acknowledges that it has made its own independent
investigation of NextNet’s Business and that it is not relying on any
information which may been provided by Borrower, including, but not limited to,
Borrower’s officers, directors, employees, agents and other representatives, in
connection with its agreement to enter into the Note.

 

5.7           Nondistribution; NextNet Agreements.  Lender agrees and covenants
that it will not sell or otherwise distribute or pledge in any manner any
Conversion Securities other than in accordance with applicable state and federal
securities laws, which may, if requested by Borrower and/or NextNet, require the
delivery by Lender to Borrower of an opinion of Lender’s  legal counsel that any
such sale, distribution or pledge is exempt from the applicable provisions of
such laws.

 

In any event, Lender hereby hold any Conversion Securities which consist of
shares of NextNet Series A Preferred Stock in accordance with and subject to the
terms of the Right of First Refusal Agreement dated as of September 21, 1998,
among Borrower, NextNet and the Series B purchasers identified therein. Lender
agrees to be bound by the transfer restrictions related to the NextNet Series A
Preferred Stock that are described in Section 3.6 of the Series A Preferred
Stock Purchase Agreement dated as of September 21, 1998, between Borrower and
NextNet (the “Series A Agreement”).  Borrower represents that if Lender acquires
at least 375,000 shares of  NextNet Series A Preferred Stock pursuant to this
Agreement, the shares of NextNet Series A Preferred Stock will be afforded the
registration rights described in Section 1 and the right of first offer
described in Section 2.6 of that Investor’s Rights Agreement dated July 10, 2000
among Borrower, NextNet and the investors and founders identified therein.
Lender and Borrower acknowledge and agree that any of Borrower’s shares of
NextNet Series A Preferred Stock acquired hereunder shall continue to be subject
to the obligations of, and shall have the benefits and rights in, the terms and
conditions of the Series A Agreement, the Investors” Rights Agreement, and the
Voting Agreement dated July 10, 2000 by and among NextNet, Borrower and others,
except for the provisions of those Agreements that by their nature are not
transferable or assignable to Lender.

 

5.8           Nonassignment.  Lender covenants and agrees that it shall not
assign any of its rights or delegate any of its duties set forth hereunder to
any third party, whether voluntarily, through operation of law or otherwise,
except Lender may subject to Section 5.7 and 5.4 sell any Conversion Securities
and shares acquired pursuant to exercise of Option.

 

5.9           Voting of NextNet Series A Preferred Stock.  Until such time as
Borrower beneficially holds fewer than100,000 shares of NextNet Series A
Preferred Stock, Lender agrees to vote or act with respect to any of its shares
of NextNet Series A Preferred Stock so as to elect the nominee of Borrower to be
the representative of the Series A shareholders on the NextNet Board of
Directors.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

CONVERSION OF NOTE

 

6.1           NextNet Conversion.

 

6.1.1        At Lender’s option, any time on or before March 31, 2003, Lender
may convert all or part of the outstanding Advances under the Note into shares
of NextNet Series A Preferred Stock owned by Borrower, or if such Series A
Preferred Stock has been converted into common stock of NextNet, such NextNet
common stock.  Initially, the conversion rate (the “NextNet Conversion Rate”) of
such shares shall be the equivalent of one share of NextNet Series A Preferred
Stock or three shares of Common Stock for each $6.00 of principal amount of the
Note ($2.00 per common share equivalent), subject to adjustment as set forth
herein.  The NextNet Conversion Rate shall be adjusted prior to each conversion
to equal the lowest per share common equivalent price for any sale by Borrower
or NextNet subsequent to the date of this Agreement to a purchaser other than
Lender or persons or entities associated or affiliated with Lender of NextNet
securities at a common per share equivalent price of less than $2.00 prior to
the time the notice of conversion is given, to the extent the aggregate amount
of the transaction or transactions prior to the affected conversion exceed
$100,000.00.  Issuances of securities pursuant to employee stock options and
benefit plans and the issuance of any security pursuant to an existing warrant
or option shall not cause an adjustment.  The NextNet Conversion Rate for a
conversion of Advances pursuant to this Section 6.1.1 shall not be adjusted for
sales made subsequent to the affected conversion.

 

6.1.2        In case NextNet shall at any time exchange as a whole, by
subdivision or combination in any manner or by the making of a stock split or
stock dividend, the number of common shares or Series A Preferred Shares then
outstanding into a different number of shares, with or without par value,
thereafter the number of common equivalent shares or Series A Preferred Shares
into which the principal balance of the Note is convertible (calculated
immediately prior to such change), shall be increased or decreased, as the case
may be, in direct proportion to the increase or decrease in the number of common
shares or Series A Preferred Shares of NextNet by reason of such change.

 

6.1.3        In case of any reclassification or change of outstanding common
shares of NextNet (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision,
combination or stock dividend as provided for in Section 6.1.2), or in case of
any consolidation of NextNet with, or merger of the NextNet into, another
corporation, or in case of any sale of all, or substantially all, of the
property, assets, business and goodwill of NextNet as an entirety, the principal
balance of the Note shall be convertible into the  kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
change, consolidation, merger or sale by a holder of a common share of NextNet,
adjusted for the NextNet Conversion Rate in effect immediately prior to such
reclassification, change, consolidation, merger or sale or any further
adjustment pursuant to Section 6.1.2 above.

 

6.2           Zamba Conversion.

 

6.2.1        Provided that Lender had theretofore made all required Advances,
and at Lender’s option any time on or before March 31, 2003, Lender may convert
all

 

11

--------------------------------------------------------------------------------


 

outstanding Advances under the Note into that number of Borrower’s shares of
common capital stock sufficient to cause Lender to own 20% of all of Borrower’s
issued and outstanding common stock immediately after such conversion.  Such
conversion may occur only if the following conditions are met:  (i) Lender has
disposed of its Metalclad Insulation Corporation operations and obligations in a
manner that is satisfactory to the Board of Directors of Borrower in its
reasonable discretion (which discretion may include an analysis of continuing
contingent liabilities resulting from the ownership of such operations) and (ii)
Lender has cash and reasonably liquid assets of $7,500,000, less all Advances
made through the date of conversion, as determined by the Chief Financial
Officer of Zamba, in his reasonable discretion.

 

In case of any reclassification or change of outstanding common shares of
Borrower (other than a change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision, combination
or stock dividend), or in case of any consolidation of Borrower with, or merger
of Borrower into, another corporation, or in case of any sale of all, or
substantially all, of the property, assets, business and goodwill of Borrower as
an entirety, subject to the provisions set forth above in Section 6.2.1, the
principal balance of the Note shall be convertible into the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, change, consolidation, merger or sale by a holder of a common
share of Borrower.

 

6.3           Conversion Procedures.

 

6.3.1        Borrower shall on the date hereof deliver to Collateral Agent
pursuant to the Pledge Agreement a stock certificate or certificates
representing 833,333 shares of Series A Preferred Stock of NextNet, said
certificate(s) to be duly endorsed in blank or accompanied by Assignment(s)
Separate from Certificate(s) duly endorsed in blank.  If Lender desires to
convert the Note in accordance with the terms hereof, Lender shall surrender the
Note to Collateral Agent, or, if the Note has been lost, stolen, destroyed or
mutilated, then, in the case of loss, theft or destruction, Lender shall deliver
to Collateral Agent an indemnity agreement reasonably satisfactory in form and
substance to Borrower, or, in the case of mutilation, Lender shall surrender to
Collateral Agent and cancel the Note.

 

If Lender elects to convert to Borrower shares, Borrower shall, subject to the
provisions elsewhere set forth herein, issue and deliver or cause to be issued
and delivered to Lender at its address set forth below a certificate or
certificates for the number of Borrower’s common stock to which Lender shall be
entitled upon such conversion (bearing such legends as are reasonably required
by Borrower’s counsel). If Lender elects to convert to NextNet shares, the
Collateral Agent shall deliver to NextNet’s transfer agent the NextNet
certificate(s) duly endorsed or with appropriate Assignment(s) Separate From
Certicates(s) with instructions to issue and deliver certificates for the
appropriate number of NextNet shares to Lender and the balance of the shares to
be issued in a certificate to Borrower, provided however,  said certificate of
Borrower is to be returned and held by Collateral Agent pursuant to the terms of
the Pledge Agreement.

 

12

--------------------------------------------------------------------------------


 

On April 1, 2003, the Collateral Agent shall return to Borrower all shares of
Collateral except, and Collateral Agent shall retain, a certificate or
certificates for 250,000 shares of Series A Preferred Stock  On August 31, 2003,
Collateral still in the possession of Collateral Agent shall be returned to
Borrower.

 

6.3.2        No fractional shares shall be issued upon conversion of the Note. 
In lieu of Borrower issuing any fractional shares to Lender upon the conversion
of the Note, Borrower shall pay or cause to be paid to Lender an amount equal to
the product obtained by multiplying the applicable conversion rate by the
fraction of a share not issued pursuant to the previous sentence.  Upon
conversion of the Note in full, Borrower shall be forever released from all its
obligations and liabilities under the Note.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

Borrower hereby covenants and agrees with Lender that for so long as any amount
remains unpaid on the Note and for so long as Lender has any obligation to make
advances thereunder, Borrower will, unless Lender shall otherwise consent in
writing:

 

7.1           Maintain Collateral.  Keep the Collateral free of any mortgage,
pledge, title retention lien, or other lien, encumbrance or security interest of
any kind.

 

7.2           Exchange Act Reports.  Continue to timely file all reports
required to be filed by it under and pursuant to the Exchange Act.

 

7.3           Access to Records.  Subject to the execution by Lender or any of
its agents or representatives of a customary confidentiality agreement, at any
reasonable time and from time to time, upon reasonable notice and during normal
business hours, permit Lender or any agent or representative thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, Borrower, and to discuss the affairs, finances, and
accounts of Borrower with any of its officers and directors.

 

7.4           Taxes, Assessments and Charges.  Promptly pay over to the
appropriate authorities all sums for taxes deducted and withheld from wages as
well as the employer’s contributions relating thereto and promptly pay all
taxes, assessments and other governmental charges imposed upon or asserted
against Borrower’s income, profits, properties and activities and all claims for
labor, materials, supplies, rental charges or otherwise which are or might
become a lien charged upon Borrower’s properties, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves shall
have been established on Borrower’s books with respect hereto.

 

7.5           Existence.  Preserve and maintain its corporate existence and good
standing in the jurisdiction of its incorporation and continue in compliance in
all material respects with all applicable statutes, laws, rules and regulations.

 

7.6           Conduct of Business.  Continue to engage in a business of the same
general type as that now being conducted by Borrower on the date of this
Agreement, provided, however, that nothing contained in this Section shall
prevent Borrower from discontinuing any part of the

 

13

--------------------------------------------------------------------------------


 

business of Borrower, if the discontinuance is, in the opinion of the Board of
Directors of Borrower, in the best interests of Borrower.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

Borrower hereby covenants and agrees with Lender that so long as any amount
shall remain unpaid on any indebtedness of Borrower to Lender or Lender has any
obligation to make advances hereunder, Borrower will not, without the written
consent of Lender, create, assume, incur or suffer to exist any pledge,
mortgage, assignment or other lien or encumbrance of any kind, or upon any of
the Collateral.

 

ARTICLE IX

EVENTS OF DEFAULT

 

9.1           Events of Default by Borrower.  The occurrence of any one or more
of the following events shall constitute an “Event of Default by Borrower:”

 

9.1.1        Failure of Borrower to make any payment when due of interest on the
Note, provided that Borrower shall have fifteen (15) days  from the date on
which it receives written notice from Lender of any such nonpayment of interest
to make such interest payment; or

 

9.1.2        Any material representation by Borrower herein is untrue as of the
date made or Borrower defaults in the due performance and observance of any
covenants in this Agreement and such default continues for a period of thirty
(30) days after written notice from Lender.

 

9.1.3        On or prior to the Maturity Date, Borrower applies for, consents
to, or acquiesces in the appointment of trustee or receiver of Borrower, or its
property; or, in the absence of such application, consent or acquiescence, a
trustee or receiver is appointed for Borrower, or for a substantial part of its
property; or any bankruptcy, reorganization, debt arrangement or other
proceedings under any bankruptcy or insolvency law is instituted by or against
Borrower; or

 

9.1.4        On or prior to the Maturity Date, any dissolution or liquidation
proceeding is instituted by or against Borrower; or

 

9.1.5        Judgments against Borrower for the payment of money totaling in
excess of $10,000,000.00 shall be outstanding for a period of ninety (90) days
without a stay of execution.

 

9.2           Lender’s Remedies.  If any Event of Default by Borrower shall
occur as a result of any of the events described in Section 9.1 above (taking
into account the applicable cure period set forth above), any amounts then
outstanding under the Note, including accrued interest, shall be converted into
Borrower’s shares of NextNet Series A Preferred Stock at the conversion price of
$3.00 per share ($1.00 per common share equivalent), unless at such time, there
is also an Event of Default by Lender (as defined below), in which case all
amounts then outstanding under the Note, including accrued interest, shall be
converted into Borrower’s shares of NextNet Series

 

14

--------------------------------------------------------------------------------


 

A Preferred Stock at the conversion price of $6.00 per share ($2.00 per common
share equivalent), after either of which the obligations required in this
Agreement or any other Loan Document to be performed by  Borrower, other than to
have registered in Lender’s name and to deliver to Lender those shares of
NextNet Series A Preferred Stock which are transferable to Lender as a result of
such Event of Default by Borrower or Lender’s exercise of the Option, shall
automatically terminate and be of no further force or effect, provided that if
an Event of Default by Borrower occurs prior to Lender’s making the Second or
Third Advance, Lender shall not be required to make any such advance.  Provided
Lender receives NextNet Series A Preferred Stock in accordance with the
foregoing remedy, such remedy shall be Lender’s sole remedy for an Event of
Default by Borrower described in Sections 9.1.1, 9.1.3, 9.1.4 and 9.1.5.

 

9.3           Event of Default by Lender.  For the purposes hereof, any failure
by Lender to make any Advance if and when due shall constitute an Event of
Default by Lender.

 

ARTICLE X

MISCELLANEOUS

 

10.1         Binding Effect.  The parties hereto agree that this Agreement shall
be binding upon and inure to the benefit of their respective successors in
interest and assigns including any holder of the Note; provided however, that
Borrower may not assign or transfer its interest hereunder without the prior
written consent of Lender.

 

10.2         Governing Law.  This Agreement and the rights and obligations of
the parties hereunder and under the Note and any other documents delivered
herewith shall be interpreted and construed in accordance with and governed by
the laws of the State of Minnesota.

 

10.3         Notices.  Unless and until notified otherwise in writing, any and
all notices and other communications required or permitted under this Agreement
shall be effectively delivered for all purposes, if delivered personally or by
telecopier, upon the date delivered or the telecopied message is received, or if
mailed, three (3) Business Days after deposit in the United States mail, first
class postage prepaid properly addresses to the parties at the addresses set
forth below:

 

If to Borrower:

Zamba Corporation

 

3033 Excelsior Boulevard

 

Suite 200

 

Minneapolis, Minnesota 55416

 

Attention: Norm Smith, Chief Executive Officer

 

Facsimile: (952) 893-3948

 

 

with a copy to:

Ian Nemerov, Esq.

 

General Counsel

 

Zamba Corporation

 

3033 Excelsior Boulevard

 

Suite 200

 

Minneapolis, Minnesota 55416

 

Facsimile: (952) 893-3935

 

15

--------------------------------------------------------------------------------


 

If to Lender:

Entrx Corporation

 

800 Nicollet Mall

 

Suite 2690

 

Minneapolis, Minnesota 55402

 

Attention: Wayne W. Mills, Chief Executive Officer

 

Facsimile: (612) 338-7332

 

 

with a copy to:

Roger Frommelt, Esq.

 

Felhaber, Larson, Fenlon & Vogt

 

225 S. Sixth Street

 

Suite 4200

 

Minneapolis, Minnesota 55402

 

Facsimile: (612) 338-4608

 

10.4         No Waivers.  No failure or delay on the part of Lender in
exercising any right, power or privilege hereunder and no course of dealing
between Borrower and Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

10.5         Headings.  The headings of various sections of this Agreement have
been inserted for reference only and shall not be deemed to be a part of this
Agreement.

 

10.6         Amendment and Waiver.  Neither this Agreement nor any provision
hereof may be modified, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

10.7         Time of the Essence.  The parties hereto agree that time shall be
of the essence when determining their respective obligations hereunder.

 

10.8         Confidentiality.  Lender and Borrower hereby acknowledge each
other’s status as a public company.  Further Lender and Borrower, together with
their respective  Representatives (as defined below) acknowledge that each may,
from time to time, be provided with confidential information that Borrower or
Lender has not otherwise disclosed publicly.  Regardless, Lender, on behalf of
itself and it’s Representatives, and Borrower on behalf of itself and it’s
Representatives, agrees to hold all information, whether financial or otherwise,
disclosed to it or them by other pursuant to the terms hereof strictly
confidential and to not disclose such information to anyone, other than their
respective representatives and advisors (collectively, “Representatives”) who
have a need to know such information, provided that prior to any such
disclosure, the disclosing party makes all such persons aware of its
confidentiality obligations set forth herein.  Further, Lender, on behalf of
itself and it’s Representatives, and Borrower, on behalf of itself and it’s
Representatives,  acknowledges that by virtue of its and their receipt and
possession of such information, it and they may be prohibited from, among other
things, engaging in purchases or sales of Borrower’s and Lender’s  securities.

 

10.9         Limited Recourse.  Borrower’s and Lender’s liabilities are limited
as provided in Sections 3.1.4 and 9.2 herein.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed and delivered the date and year first above written.

 

 

ZAMBA CORPORATION,
a Delaware corporation

 

 

 

 

 

By

/s/ Michael H. Carrel

 

 

 

 

 

Name: [Michael H. Carrel

]

 

 

 

Title: [CFO

]

 

 

 

 

ENTRX CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Kenneth W. Brimmer

 

 

 

 

 

Name: [Kenneth W. Brimmer

]

 

 

 

Title: [Chairman

]

 

 

17

--------------------------------------------------------------------------------